Citation Nr: 1438243	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation (DIC), to include service connection for the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  He died in May 2007, and the appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The RO in Portland, Oregon, certified the appeal to the Board.  

In June 2014, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of the June 2014 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC benefits, to include pursuant to 38 U.S.C.A. § 1151, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2014 Board hearing, the appellant indicated that she wished to withdraw her appeal as to the issues of entitlement to accrued benefits entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the issues of entitlement to accrued benefits and DIC pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the June 2014 hearing, the appellant and her representative withdrew the appeal as to the issues of entitlement to accrued benefits and DIC pursuant to 38 U.S.C.A. § 1318.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal for the issue of entitlement to accrued benefits is dismissed.  

The appeal for the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.


REMAND

The appellant has claimed DIC benefits under two theories of entitlement.  She initially alleged that the Veteran's death was caused by VA's failure to timely diagnose and properly treat his abdominal ischemia, pursuant to 38 U.S.C.A. § 1151.  (See e.g., Statement in Support of Claim dated in June 2007, electronic mail to N.S. dated in August 2009.)  During the Board hearing, she also raised the theory that the Veteran's hypertension, which led to his chronic renal failure and death, was related to his military service.  See Board Hearing Tr. at 13.  The appellant and her representative clarified that they are not arguing that the Veteran's kidney disease was related to CAT fever in service.  Id.  

In this case, the Veteran's service treatment records (volume 2) reflect that, at his March 1943 induction examination, his cardiovascular system was normal, and his blood pressure was 140/90.  At his April 1943 entrance examination, his heart and blood vessels were normal; his blood pressure was 140/90.  His treatment records are unremarkable for any complaints, treatment, or diagnoses related to hypertension.  At his November 1945 discharge examination, his cardiovascular system and heart were normal.  His blood pressure was 130/80 before exercising.  Three minutes after exercising, his blood pressure was 142/86.

A September 1993 VA History & Physical Examination reflects that the Veteran reported that he had had three heart attacks beginning in 1984.  He also reported having a 15-year history of hypertension (i.e., beginning in approximately 1978) (volume 5).  A November 1998 VA administrative note reflects that the Veteran reported that he had had hypertension "most of [his] life" and began receiving treatment in 1984 (volume 17). 

The Veteran developed severe abdominal distress in July 1993, lost 70 pounds, and was ultimately diagnosed with mesenteric ischemia in January 1994.  See January 1994 Discharge Summary, Portland VA Medical Center (VAMC) (volume 3).  A January 1994 visceral angiogram revealed tight celiac stenosis, mild stenosis of the left renal artery, and total occlusion of the superior mesenteric artery and patent inferior mesenteric artery as well as aortoiliac occlusive disease.  Id.  The Veteran underwent an aorto-bifemoral bypass with inferior mesenteric artery reimplantation and superior mesenteric artery bypass in January 1994.  Id.  Subsequent records reflect that the Veteran developed renal insufficiency, which led to chronic renal failure.  He underwent renal artery stent placement in June 2001 with some initial improvement (volume 4); however, his kidney function continued to decline.  In May 2003, he developed enterococcal bacteremia, which led to acute renal failure and renal damage requiring hemodialysis (volume 8).  The Veteran's medical history was complicated by hypertension, coronary artery disease, peripheral vascular disease, gout, hyperlipidemia, diverticulosis, nephrocalcinosis, and prostate cancer.  He ultimately passed away in May 2007 at the age of 82.  His death certificate reflects that the immediate cause of death was end stage renal failure (volume 19).  

VA treatment records reflect that the Veteran's nephrologist (Dr. S.A.) believed his chronic renal failure was due to hypertension and renal artery stenosis.  See e.g., September 2003 VA Renal Clinic Note (volume 4).  

In May 2010, the AOJ obtained a VA medical opinion.  The examiner reviewed the claims file and noted the appellant's contention that VA doctors failed to provide timely or proper care for an abdominal aorta blockage/stomach vascular problem between 1993 and 1994.  The examiner indicated that there was no evidence that the Veteran's treatment for abdominal pain and vascular blockage in 1993 involved carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part, and that there was no indication that this treatment led to his death from end stage renal failure.  She also indicated that there was no evidence of a disability, or aggravation of an existing disability, that occurred through care or treatment the Veteran received at the VA.  Rather, she opined that the Veteran's death from end stage renal disease was "most likely caused by or a result of chronic and severe hypertension, which started at least as early as 1984."  The examiner; however, did not provide an opinion as to whether the Veteran's hypertension was related to his military service.  Therefore, remand for a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims folder to the May 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the etiology of the Veteran's hypertension, which resulted in renal disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension:  

(a) was incurred in or aggravated by active duty service; 

(b) manifested to a compensable degree within one year of discharge from active duty service; or 

(c) is otherwise related to an event, injury, or disease incurred during active duty service.  

In so doing, the examiner should discuss the Veteran's blood pressure readings during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


